Citation Nr: 0932784	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-14 859	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
traumatic arthritis of the right knee.

2.  Entitlement to a rating in excess of 20 percent for Legg-
Perthes disease of the right hip with shortening of the right 
leg.

3.  Entitlement to service connection for neck and back 
injury.

4.  Entitlement to service connection for numbness of the 
legs, hands and arms, migraines, memory loss, impaired 
vision, scalp laceration, and South Pacific fungus of the 
hands.  

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to. service connection for skin cancer of the 
left check, claimed as due to radiation exposure


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1944 to 
April 1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veteran 
s Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  Jurisdiction of the case, 
however, remains with the Pittsburgh RO.

In March 2006, the Veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated with 
the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for increased ratings for the Veteran's service-
connected traumatic arthritis of the right knee and for Legg-
Perthes disease of the right hip with shortening of the right 
leg, as well as the claim for service connection for neck and 
back injury will be considered within the Remand section of 
this document below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  There is no competent evidence which establishes that the 
Veteran currently has numbness of the legs, hands and arms, 
migraines, memory loss, impaired vision, scalp laceration, 
and South Pacific fungus of the hands.  

3.  The first clinical evidence of hearing loss was many 
years after service, and there is no medical evidence or 
opinion that there exists a medical relationship, or nexus, 
between current bilateral hearing loss and the Veteran's 
active military service.  

4.  There is no objective evidence that the Veteran was 
exposed to radiation in service.

5.  While an October 2005 VA medical record reflects that the 
Veteran was diagnosed with basal cell carcinoma of the check, 
it was treated at that time with a notation that no further 
treatment was needed; there is no evidence of any recurrence 
of the carcinoma or other sequelae or a medical nexus to the 
Veteran's military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for numbness of the 
legs, hands and arms, migraines, memory loss, impaired 
vision, scalp laceration, and South Pacific fungus of the 
hands are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008)

2.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38  C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).  

3.  The criteria for service connection for skin cancer of 
the left check, claimed as due to radiation exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran s Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran  status, existence of a 
disability, a connection between the Veteran 's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veteran s v. Secretary of Veteran 
s Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a January 2005 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claims for service connection on appeal, 
to include on the basis of radiation exposure.  This letter 
also informed the Veteran  of what information and evidence 
must be submitted by the Veteran , and what information and 
evidence would be obtained by VA.  The letter further 
requested that the Veteran submit any additional information 
or evidence in his possession that pertained to his claims.  
The June 2005 RO rating decision reflects the initial 
adjudication of the claims for service connection decided 
herein.  Hence, the January 2005 letter-which meets all four 
of Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.

While the Veteran was not provided information regarding 
disability ratings and effective dates, as the Board's 
decision herein denies each of the claims for service 
connection on appeal, no disability rating or effective date 
is being, or is to be, assigned.  Hence, there is no 
possibility of prejudice to the Veteran  under the notice 
requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran 's available 
service treatment records, VA medical records, and private 
medical records.  Also of record and considered in connection 
with the appeal is the transcript of the March 2006 hearing 
before RO personnel and various written statements provided 
by the Veteran  as well as by his representative, on his 
behalf.

Additionally, it appears that, except for the Veteran 's June 
1943 enlistment physical examination and April 1946 
separation physical examination associated with the claims 
file, any outstanding service treatment records (STRs) and 
service personnel records for his active military service may 
be unavailable, due to an accidental fire at the National 
Personnel Records Center (NPRC).  In this regard, the RO 
undertook a search for the service records; however, in a 
January 2005 response the NPRC notified the RO that the 
records were fire related and could not be reconstructed.

The Board wishes to make it clear that it understands that 
the Court has held that, in cases where records once in the 
hands of the Government are missing, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

As noted above, the Veteran's personnel records and any 
outstanding STRs were likely destroyed by a fire at the NPRC 
in 1973, and none of these records were able to be 
reconstructed.  In cases where records once in the hands of 
the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See 
O'Hare, 1 Vet. App. at 367.  The Board's analysis of the 
Veteran's claims has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as 
sensorineural hearing loss, to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).   


A. Hearing loss

For the purposes of applying the laws administered by VA 
impaired hearing will be considered to be a disability when  
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a Veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's April 1946 separation examination report 
reflects that hearing testing by whispered voice was 15/15 
bilaterally, and there were no abnormalities of the ear.
 
The absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Competent  evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).   

A November 2004 VA audiology record reflects that the Veteran 
complained of decreased hearing.  The results of audiologic 
evaluation revealed that the Veteran  had mild to profound 
sensorineural hearing loss, both ears.  Word recognition 
scores in the right ear were 72 percent and 80 percent in the 
left ear.  It was noted that impressions were taken and 
hearing aids were ordered.  

Although the November 2004 VA audiology record did not 
provide audiometric testing results, the speech 
discrimination scores of 72 in the right ear and 80 in the 
left ear satisfy the requirement for hearing loss disability 
pursuant to 38 C.F.R. § 3.385.

The Board acknowledges the Veteran's account of his in-
service noise exposure.  However, there is no indication of 
any hearing problems in his available STRs.  The Board also 
notes that there is no competent medical evidence on file of 
a hearing loss disability, until a November 2004 VA audiology 
record, more than 60 years after the Veteran's  separation 
from his active service.  The Court has indicated  that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is  
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v.  
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent  disability.); Forshey 
v. West, 12 Vet. App. 71, 74  (1998),  aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence  encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical relationship, or 
nexus, between any current hearing loss and the Veteran's 
active duty service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  In short, 
there is no competent medical evidence to support the claim 
for service connection for hearing loss. 

B.  Numbness of the legs, hands and arms, migraines, memory 
loss, impaired vision, scalp laceration, and South Pacific 
fungus of the hands.

Initially, neither the Veteran's STRs nor post-service 
medical records demonstrate treatment for or a diagnosis of a 
disability manifested by numbness of the legs, hands and 
arms, migraines, memory loss, impaired vision, and South 
Pacific fungus of the hands.  While the Veteran's April 1946 
service separation examination report notes that the Veteran  
sustained a scalp laceration from a head injury, there were 
no residuals.  Furthermore, there are no post-service medical 
records reflecting that the Veteran  currently has any 
residual scarring due to the scalp laceration in service.  

Therefore, in this case, the Board finds that the medical 
evidence fails to establish that the Veteran has a disability 
manifested by numbness of the legs, hands and arms, 
migraines, memory loss, impaired vision, scalp laceration, 
and South Pacific fungus of the hands, and neither the 
Veteran nor his representative has presented, identified, or 
even alluded to the existence of any medical evidence of a 
current diagnosis for each of these claimed disabilities. 

Thus, notwithstanding the Veteran 's complaints, without 
competent evidence of a diagnosed or identifiable underlying 
malady or condition, such does not constitute a disability 
for which service connection can be granted.  As indicated 
above, Congress has specifically limited entitlement to 
service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have 
resulted in disability.  See 38 U.S.C.A. § 1131.  Hence, 
where, as here, competent evidence does not establish the 
disabilities for which service connection is sought, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claims 
for service connection for numbness of the legs, hands and 
arms, migraines, memory loss, impaired vision, scalp 
laceration, and South Pacific fungus of the hands, must each 
be denied because the first essential criterion for a grant 
of service connection- evidence of a current disability upon 
which to predicate a grant of service connection, on any 
basis -has not been met.

C.  Skin cancer of the left check

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed Veteran s.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service. (Citation omitted.)

First, a "radiation-exposed Veteran " is defined by 38 C.F.R. 
§ 3.309(d)(3) as a Veteran who, while serving on active duty, 
active duty for training, or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean on site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war in Japan (or service on active duty in Japan immediately 
following such internment) during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupational forces 
in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).

Diseases specific to radiation-exposed Veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
Veteran's exposure to radiation.  These records normally 
include but may not be limited to the Veteran 's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the Veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, posterior subcapsular cataracts 
become manifest within 6 months or more after exposure, 
leukemia become manifest at any time after exposure, and that 
other diseases specified in section 3.311(b)(2) become 
manifest 5 years or more after exposure.

Third, and notwithstanding the above, the Court has held that 
when a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Thus, the Board must not only determine whether the Veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  In other words, the fact that the 
Veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

As noted above, there are 21 types of cancer which are 
presumptively service connected under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Skin cancer is not specifically listed 
as a presumptive disease.  See 38 U.S.C.A. § 1112(c)(2) (West 
2002); 38 C.F.R. § 3.309(d)(2) (2008).

Skin cancer, however, is subject to service connection as a 
"radiogenic" disease under the provisions of 38 C.F.R. § 
3.311(b)(2)(xxiii).  In order for skin cancer to be service 
connected under 38 C.F.R. §§ 3.311, it must be shown that the 
Veteran  was exposed to ionizing radiation during service. 

In this case, the evidence shows that the Veteran failed to 
meet the criteria of being exposed to ionizing radiation in 
service.  Specifically, the record fails to show that the 
Veteran was involved in any radiation-risk activity, to 
include on site participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.

As noted previously, because the Veteran 's service personnel 
records are unavailable, the Board is required to provide a 
heightened explanation of its findings, with a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).

The Veteran contends that he was exposed to ionizing 
radiation in August 1945 when he traveled from Ryukyus 
Islands onboard a civilian transport ship to Yokahama, Japan; 
while traveling by railroad throughout Japan repatriating 
prisoners, and while in Okinawa.  

While the Veteran had active military service from January 
1944 to April 1946 with service outside the continental U.S. 
from January 1945 to April 1946, there is no evidence that he 
was stationed in Hiroshima or Nagasaki, Japan, during that 
time period.  His report of separation shows that he served 
in the Ryukyus, which, the Board notes, includes Okinawa, 
which is generally known to be 400 miles south of the four 
main islands of Japan, in which Hiroshima and Nagasaki are 
located.  Furthermore, the Veteran 's description of 
traveling from Ryukyus Islands onboard a civilian transport 
ship to Yokahama, Japan, traveling by railroad throughout 
Japan repatriating prisoners, and being in Okinawa, would not 
qualify as being part of the actual occupation of either 
Hiroshima or Nagasaki, Japan, during the period between 
August 6, 1945 and July 1, 1946.  Accordingly, there is no 
probative evidence of in-service exposure to ionizing 
radiation, and in the absence of competent evidence 
establishing that the Veteran was exposed to ionizing 
radiation, the claim is not required to be forwarded to the 
Under Secretary for Benefits.  Wandel v. West, 11 Vet. App. 
200 (1998).  Thus, service connection for skin cancer may not 
be granted based upon the application of 38 C.F.R. § 3.311.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   

Service treatment records consisting of the Veteran's April 
1946 separation physical examination report reflects that the 
Veteran's skin was normal.

Post-service medical records include an October 2005 VA 
dermatology record reflects that the Veteran complained of 
one lesion on his left check for month.  He had one similar 
lesion on the same spot and had a skin biopsy over ten years 
ago with surgical pathology showing actinic keratosis.  A 
biopsy of the left check was performed and was positive for 
Basal Cell carcinoma.  A separate October 2005 VA dermatology 
record reflects that the basal cell carcinoma of the left 
check was treated at the time of the biopsy and that no 
further treatment was needed.  

The Veteran's post-service medical records reflect that the 
Veteran was not treated for skin cancer until October 2005, 
when a skin biopsy revealed basal cell carcinoma of the left 
cheek, more than 55 years after service separation. A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
medical evidence that relates basis cell carcinoma directly 
to the Veteran's military service.  Additionally, it does not 
appear that the Veteran currently experiences any disability 
as a result of his claimed skin cancer.  See Brammer, supra.  
In light of the above, the Board finds that service 
connection for skin cancer of the left cheek on a direct 
basis is not warranted.  See 38 C.F.R. § 3.303 (2008).

D.  All disabilities

In addition to the medical evidence, the Board has considered 
the Veteran's assertions and hearing testimony; however, this 
evidence does not provide any basis for allowance of any of 
the claims discussed above.  The Board notes that the Veteran 
is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, and his own symptoms.  However, medical questions of 
diagnosis and a medical relationship to service are within 
the province of trained medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137- 38 (1994).  As a layman without 
the appropriate medical training or expertise, the Veteran 
simply is not competent to render a probative (persuasive) 
opinion on such medical matters.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, his own 
assertions in this regard have no probative value.

For all the foregoing reasons, each of the claims for service 
connection decided herein must be denied.  In arriving at the 
decision to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports any of the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for numbness of the legs, hands and arms, 
migraines, memory loss, impaired vision, scalp laceration, 
and South Pacific fungus of the hands is denied.  

Service connection for hearing loss is denied.

Service connection for skin cancer of the left check, claimed 
as due to radiation exposure, is denied.


REMAND

Initially, the Board notes that the Veteran last had a VA 
examination to assess his service-connected right knee and 
right hip and leg disabilities in November 2004. The Veteran 
presented testimony during the March 2006 RO hearing 
suggesting that his service-connected right knee and right 
hip with right leg shortening disabilities had worsened.  In 
a July 2009 brief, the Veteran's representative also asserted 
that these disabilities had worsened, referring to an August 
2006 letter in which the Veteran asserted that his right leg 
shortening was now almost to 4 inches.  Therefore, to ensure 
that the record reflects the current severity of the Veteran 
's service-connected right knee and right hip with shortening 
of the right leg disabilities on appeal, more contemporaneous 
examinations are warranted, with findings  responsive to all 
applicable rating criteria.  See Green v.  Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the Veteran  
with a thorough and contemporaneous medical examination) and 
Caffrey v. Brown, 6 Vet. App. 377,  381 (1994) (an 
examination too remote for rating purposes cannot be 
considered "contemporaneous").  The Board notes that the 
examination reports should set forth specific findings 
responsive to all applicable rating criteria as well as 38 
C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App.  202, 
205-207 (1995). 

With regards to the claim for service connection for neck and 
back injury, the RO denied this claim on the basis of no 
treatment or evidence of a neck and back injury in service 
and no medical nexus to service.  During the March 2006 
hearing, the Veteran testified that while serving in Hawaii, 
a roll of signal wire rolled off the back of truck and hit 
him in the back, knocking him down and rolling over him.  Two 
buddy statements from June and July 1981 confirm that the 
Veteran was injured by a reel of field/signal wire that had 
fallen from a truck and that the extent of the blow rendered 
him unconscious.  The Veteran and fellow service members can 
attest to factual matters of which they have first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Board notes that the Veteran 's April 1946 
separation examination reflects that the Veteran sustained a 
head injury in June 1945 and that he had right scoliosis with 
compensatory pelvic tilt that was asymptomatic at present.  A 
January 2004 VA record reflects that x-rays of the 
lumbosacral spine revealed right convex scoliosis of the 
lumbar spine with extensive degenerative changes.  Thus, 
given the Veteran's testimony, the buddy statements, as well 
as the medical evidence of record, the Board finds that a VA 
examination is required to determine whether the Veteran has 
a current neck and back disability related to service.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (VA examination warranted where evidence 
"indicates" that a current disability "may" be associated 
with military service, but the record does not contain 
sufficient medical evidence to decide the claim).

Accordingly, the RO should arrange for the Veteran to undergo 
VA examinations, by appropriate physicians, at a VA medical 
facility.  Specific instructions to the examiners are 
detailed below.

Prior to arranging for the Veteran  to undergo VA 
examinations, the RO should obtain and associate with the 
claims file all outstanding, pertinent VA medical records.  
The claims file currently includes outpatient treatment  
records from the University Drive VA medical center (VAMC) 
and the Highland Drive VAMC, dated from June 1989 to January 
2006.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding, pertinent medical records 
from the University Drive VAMC and the Highland Drive VAMC, 
dated from January 2006 to the present, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2008) as regards 
requesting records from Federal facilities.

In addition, to ensure that all due process requirements are 
met, and that the record before the examiners is complete, 
the AMC/RO should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
remaining on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period). The AMC/RO should ensure that it informs 
the Veteran of the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (particularly, as regards 
assignment of disability ratings and effective dates), and 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (as regards 
the minimum notice requirements for increased rating claims). 

Accordingly, these matters are REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain from the 
University Drive VAMC and the Highland 
Drive VAMC, all outstanding medical 
records from January 2006 to the present.  
The AMC/RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to each of 
the claims remaining on appeal that is 
not currently of record.

The AMC/RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).  

3.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo appropriate VA 
examination(s) of his right knee and 
right hip with shortening of the right 
leg, by an appropriate physician(s).  
(This/these examination(s) may be 
conducted in conjunction with the exam of 
the back and neck ordered in the next 
numbered paragraph.)  The entire claims 
file must be made available to the 
physician(s) designated to examine the 
Veteran.  All appropriate tests or 
studies should be accomplished (with all 
findings made available to the examining 
physician(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.   

The examiner(s) is requested to determine 
the severity of the Veteran's service-
connected right knee and right hip with 
shortening of the right leg with specific 
findings of impairment reported in 
detail.  The right leg length shortening 
must be accurately measured.  

The examiner should conduct range of 
motion studies, expressed in degrees.  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness,  excess 
fatigability, and/or incoordination 
associated with the right knee and right 
hip.  If pain on motion is observed, the 
examiner should indicate the point at  
which pain begins for the right knee and 
right hip.  The examiner should also 
indicate whether, and to what  extent, 
the Veteran experiences likely functional 
loss of the right knee and right hip due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion. 

In addition, the examiner(s) should 
specifically indicate whether there is 
recurrent subluxation or lateral 
instability of the right knee.   

The examiner(s) should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

4.  The AMC/RO should also schedule the 
Veteran for a VA spine examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the Veteran.  All 
appropriate tests or studies should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.   

The physician should specifically 
identify all disability/ties affecting 
the Veteran's neck and back.  With 
respect to each diagnosed disability, the 
physician should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
had it's onset in service and/or is 
related to the Veteran's service, to 
include as a result of an injury 
sustained when a roll of signal wire 
struck him. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

5.  Thereafter, the AMC/RO should 
readjudicate each of claims remaining on 
appeal in light of all pertinent evidence 
and legal authority.  With regards to 
claims for increased ratings, the AMC/RO 
should document consideration of all 
applicable diagnostic codes and VA 
General Counsel opinions (such as 9-98 
that allows for  separate ratings for 
arthritis of a knee (if shown by X-ray) 
and 9-04 that allows for separate 
compensable ratings for limitation of 
flexion and limitation of extension of a 
knee) and the AMC/RO must document its 
specific consideration of 38  C.F.R. §§ 
4.40, 4.45 and 4.59 factors and DeLuca.  
Also, the RO must discuss whether 
"staged" ratings are warranted pursuant 
to Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007). 

6.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran s' Appeals or by the United States Court of Appeals 
for Veteran s Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MICHAEL D. LYON 
Veteran s Law Judge, Board of Veteran s' Appeals


 Department of Veteran s Affairs


